Citation Nr: 9915432	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  99-01 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from January 1951 
to October 1952.

This appeal to the Board of Veterans' Appeals (Board) is 
taken from an April 1998 rating decision of a regional office 
(RO) of the Department of Veterans Affairs (VA).  The RO 
denied service connection for post-traumatic stress disorder 
(PTSD) and this appeal ensued.


REMAND

In his formal appeal to the Board received on January 20, 
1999, the appellant stated he wished to have a hearing at a 
local VA office before the Board.  The RO certified the 
veteran's appeal to the Board on March 15, 1999.  Thereafter, 
the Board contacted the appellant by letter to clarify 
whether he wanted to attend a hearing before a Member of the 
Board at the RO.  The appellant did not to respond to the 
Board's inquiry within a prescribed time period, and it is 
deemed that he still wishes to have a hearing.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The appellant should be scheduled for a 
hearing at the RO before a Traveling 
Member of the Board.

Upon completion of the requested development, and according 
to established appellate procedures, the case should then be 
returned to the Board for further consideration.  No action 
is required of the appellant until he receives further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


